DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a communication dated 5/6/2022 in which claim 1 is pending in the application.  Preliminary amendment dated 5/19/2022 has also been filed in which claim 1 has been canceled and new claims 2-19 have been added.  Thus, the claims 2-19 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating an order to buy or sell at a particular price without significantly more. 
Claim 2 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 2 recites a series of steps, e.g., controlling, by at least one processor of a computer: displaying, over a communication network, on a display of a remote computing device, a plurality of bid prices along a first axis and a plurality of ask prices along a second axis, and an indication of an inside market among the bid and ask prices in a central display location along the first and second axes; in response to the inside market changing from a first of the plurality of bid prices and a first of the plurality of ask prices to at least one of a second of the plurality of bid prices and a second of the plurality of ask prices, displaying, over the communication network, on the display of the remote computing device, the indication of the inside market in a second location along the first and second axes corresponding to a display location of the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, the second location being different than the central display location; receiving, over the communication network, real time trade information indicating market activities including a first market activity; and automatically, in real time in response to the change to the inside market, over the communication network, shifting at least one of the plurality of bid prices along the first axis of the display and the plurality of ask prices along the second axis of the display, the shifting comprising: displaying (1) the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, and (2) the indication of the inside market, at a third location at least part of a way between the second location and the central display location, the third location being different than the second and central display locations; and displaying (1) the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, and (2) the indication of the inside market, at the central display location, wherein the shifting of the at least one of the plurality of bid prices and the plurality of ask prices (i) is at a varying speed including a first speed before a first market activity occurs and a second speed different from the first speed after the first market activity occurs and (ii) substantially continuously in real time maintains the display location of the indication of the inside market at or near the central display location; wherein the display includes a pointer associated with a mouse; when the inside market changes at a time when the pointer is pointing to one of the prices on one of the axes, as the shifting of the plurality of bid and ask prices occurs, maintaining the pointer at the pointed-to price by repositioning the pointer on the display; in response to receiving a click from the mouse, generating an order to buy or sell at the pointed-to price.  These limitations (with the exception of italicized limitations) describe the abstract idea of generating an order to buy or sell at a particular price, which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic principles or practices) and thus recite an abstract idea.  The limitations of one processor of a computer, a communication network, a display of a computing device, and a mouse do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 2 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of one processor of a computer, a communication network, a display of a computing device, and a mouse are recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer.  The presence of a generic computer does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The communication network limitation is a field of use limitation (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 2 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of one processor of a computer, a communication network, a display of a computing device, and a mouse are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The communication network limitation is a field of use limitation (MPEP 2106.05(h)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in  a generic computer environment (Step 2B: NO).  Thus, the claim 2 is not patent eligible.
Dependent claims 3-17 further define the abstract idea that is present in their respective independent claim 2 and hence correspond to a Certain Methods of Organizing Human Activity.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-17 are directed to an abstract idea.  Thus, the claims 2-17 are not patent eligible.
Claim 19 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
The claim 19 is directed to a system comprising a server computer adapted to distribute, over a communication network, a plurality of bid and ask prices associated with an item to a plurality of bid and ask prices associated with an item to a plurality of workstations that are coupled to the server, each of the plurality of workstations displaying a user interface, the server computer including at least one processor configured to control to: displaying, over the communication network, on a display of at least one of the workstations as a remote computing device a plurality of bid prices along a first axis and a plurality of ask prices along a second axis, including an indication of an inside market among the bid and ask prices in a central display location along the first and second axes; in response to the inside market changing from a first of the plurality of bid prices and a first of the plurality of ask prices to at least one of a second of the plurality of bid prices and a second of the plurality of ask prices, displaying, over the communication network, on the display, the indication of the inside market in a second location along the first and second axes corresponding to a display location of the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, the second location being different than the central display location; receiving, over the communication network, real time trade information indicating market activities including a first market activity; and automatically, in real time in response to the change to the inside market, over the communication network, shifting at least one of the plurality of bid prices along the first axis of the display and the plurality of ask prices along the second axis of the display, the shifting comprising: displaying (1) the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, and (2) the indication of the inside market, at a third location at least part of a way between the second location and the central display location, the third location being different than the second and central display locations; and displaying (1) the at least one of the second of the plurality of bid prices and the second of the plurality of ask prices, and (2) the indication of the inside market, at the central display location, wherein the shifting of the least one of the plurality of bid prices and the plurality of ask prices maintains the display location of the indication of the inside market at or near the central display location, the shifting being (i) is at a varying speed including a first speed before a first market activity occurs and a second speed different from the first speed after the first market activity occurs and (ii) substantially continuous in real time to appear visually smooth; and substantially at the same time as shifting the plurality of bid and ask prices, maintaining a display pointer associated with an input device to point at the same price on one of the axes as the pointer pointed to before the change in the inside market, by in real time repositioning the input device pointer on the display; wherein the display includes a pointer associated with a mouse; when the inside market changes at a time when the pointer is pointing to one of the process on one of the axes, as the shifting of the plurality of bid and ask prices occurs, maintaining the pointer at the pointer-to price by repositioning the pointer on the display; and in response to receiving a click from the mouse, generating an order to buy or sell at the pointer-to price.  These limitations (with the exception of italicized limitations) describe the abstract idea of generating an order to buy or sell at a particular price, which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic principles or practices) and thus recite an abstract idea.  The limitations of a server computer, a communication network, a plurality of workstations that are coupled to the server, each of the plurality of workstations displaying a user interface, a display of at least one of the workstations as a remote computing device, a display pointer, an input device, and a mouse do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 19 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a server computer, a communication network, a plurality of workstations that are coupled to the server, each of the plurality of workstations displaying a user interface, a display of at least one of the workstations as a remote computing device, a display pointer, an input device, and a mouse are recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer.  The presence of a generic computer does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The communication network limitation is a field of use limitation (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 19 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a server computer, a communication network, a plurality of workstations that are coupled to the server, each of the plurality of workstations displaying a user interface, a display of at least one of the workstations as a remote computing device, a display pointer, an input device, and a mouse are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The communication network limitation is a field of use limitation (MPEP 2106.05(h)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 19 is not patent eligible.
Similar arguments can be made for independent claim 18 and hence the claim 18 is rejected on similar grounds as claim 19.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-65 of U.S. Patent No. 9,870,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to shifting the plurality of bid and ask prices in a direction to substantially continuously maintaining the display location of the indication of the inside market at or near the central display location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAJESH KHATTAR
Primary Examiner
Art Unit 3693



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693